PCIJ_AB_54_PrinceVonPless_DEU_POL_1933-05-11_ORD_01_IM_00_EN.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

SERIE AIB |
ARRÊTS, ORDONNANCES ET AVIS CONSULTATIFS

FASCICULE N° 54

AFFAIRE RELATIVE A L'ADMINISTRATION
DU PRINCE VON PLESS
(MESURES CONSERVATOIRES)

 

 

GRDONNANCE DU 11 MAI 1933
XXVIIm SESSION

1933

XXVIIIth SESSION
ORDER OF MAY 1ith, 1933

 

 

PERMANENT COURT OF INTERNATIONAL JUSTICE

SERIES A./B.
JUDGMENTS, ORDERS AND ADVISORY OPINIONS

FASCICULE No. 54

CASE CONCERNING THE ADMINISTRATION

OF THE PRINCE VON PLESS
(INTERIM MEASURES OF PROTECTION)
LEYDE

SOCIÉTÉ D’EDITIONS
A. W. SIJTHOFF

LEYDEN
A, W. SIJTHOFF’S
PUBLISHING COMPANY

 

 
150

PERMANENT COURT OF INTERNATIONAL JUSTICE

. : . 1933.
ORDER MADE ON MAY ith, 1933. May 11th.

General List:
Nos. 49 and 55.

TWENTY-EIGHTH (EXTRAORDINARY) SESSION.

May 11th, 1933.

CASE CONCERNING THE ADMINISTRATION
OF THE PRINCE VON PLESS.

(APPLICATION FOR THE INDICATION
OF INTERIM MEASURES OF PROTECTION.)

Present: MM. ADATCI, President ; GUERRERO, Vice-President ;
Baron Ro Lin-JAEQUEMYNS, Count RosTwoRowskI,
MM. FROMAGEOT, ANZILOTTI, Urrutia, Sir CECIL
Hurst, MM. Scutcxinc, NEGULESCO, Jhr. VAN
Eysinca, M. Wane, /udges.

The Permanent Court of International Justice,

composed as above,
after deliberation,

Makes the following Order:

Having regard to Articles 41 and 48 of the Statute,

Having regard to Articles 57 and 61 of the Rules of Court,

Having regard to the Application of May 18th, 1932, trans-
mitted to it on the same date, whereby the Government of
the German Reich brought before the Court a suit against
the Government of the Republic of Poland, founded on an
alleged violation by the Polish Government of certain obliga-
tions incumbent upon that Government under the Geneva
Convention of May 15th, 1922, concerning Upper Silesia, in

4
PRINCE VON PLESS ADMINISTRATION 151

regard to the Administration of the Prince von Pless, a Polish
national belonging to the German minority in. Polish Upper
Silesia ;

Having regard to the document filed with the Registry on
October 8th, 1932, accompanied. by a “Preliminary Counter-
Case”, whereby the Government of the Republic of Poland
raised, under Article 38 of the Rules of Court, a preliminary
objection to the German Government’s Application, submitting
that the Court should “declare the German Government’s
Application inadmissible” ;

Having regard to the Order of February 4th, 1933, whereby
the Court, adjudicating upon the preliminary objection raised
by the Polish Government, decided that this objection should
be joined to the merits of the suit and that the subsequent
time-limits for the filing of documents of the written pro-
ceedings upon the merits should be so fixed that, subject to
certain conditions, the case would be ready for hearing as
from October 15th, 1933;

Whereas, by a document dated May and, 1933, filed in the
Registry of the Court on May 3rd, 1933, the Agent. for the
German Government before the Court requested the latter ‘‘to
indicate to the Polish Government, as an interim measure. of
protection, pending the delivery of judgment upon the Applica-
tion of May 18th, 1932, that it should abstain from any
measure of constraint in respect of the property of the Prince
von Pless, on account of income-tax”’ ;

Whereas, in support of this Application, the aforesaid Agent
alleged :

“that the Taxation Office at Pszczyna, on April 2oth, 1933,
served on the Prince von Pless two summonses for the payment
within fifteen days of the sum of 4,397,313.40 zlotys + 409,495.15 zlotys
+ 439,731.34 zlotys, making in all 5,246,539.89 zlotys, with
interest on arrears charged as from June Ist, 1930, on account of
income-tax for the fiscal years 1927, 1928 and 1929, and a sum :
of 1,582,914.25 zlotys + 110,284.16 zlotys + 158,291.43 zlotys, making
in all 1,851,489.84 zlotys, with interest on arrears charged as from
February 17th, 1931, on account of income-tax for the fiscal year
1930 ;

that these summonses to pay are accompanied by a threat that
in the event of the whole sum not being paid within the above-
mentioned time, measures of constraint will be applied ;

that the Taxation Office at Pszczyna’ on April 2oth, 1933,
decreed the attachment of the claim of the Prince von Pless against
the administration of the State Railways in respect of deliveries
of coal up to an amount of 1,841,759.84 zlotys ;

that the carrying into effect of the above-mentioned measures
of. constraint would .irremediably prejudice the rights and interests
forming the subject of the dispute”;
PRINCE VON PLESS ADMINISTRATION 152

Whereas, on receipt of this Application, the President of the
Court—the latter not being in session—in convening, on May 5th,
1933, an extraordinary session of the Court for May roth, 1933,
pursuant to Article 23 of the Statute and Article 57 of the Rules
of Court, also provided for a hearing on May 11th, 1933, i
order to give the Agents of the two Parties an opportunity, |
should they so desire, to present their observations upon the
Application of the German Government for the indication of
interim measures of protection ;

Whereas on May 6th, 1933, the German Government’s Agent
announced that he desired to avail himself of the opportunity
thus afforded him ;

Whereas, on the other hand, on May 8th, 1933, the Polish
Government, on being duly informed of the Application of
the German Government of May 2nd, 1933, and of. the
decisions on the subject taken on May 5th by the President
of the Court, transmitted to the Court, through its Legation
at The Hague and through its Agent before the Court, declar-
ations to the following effect : that the summonses for payment
(warrant for execution) in respect of the payment of the
income-tax of the Prince von Pless for the years 1927-1930 had
been sent to the Prince by oversight, the newly-appointed
head of the department dealing with measures of constraint
{of the Taxation Office) having been unacquainted with the
documents relating to the matter; that the higher authorities,
having learnt that measures of constraint had been taken in
respect of the Prince von Pless, the Government of the Republic
of Poland had annulled the warrant above ‘mentioned ;
that the said Government maintained its declaration to the
effect that it will suspend measures of constraint in respect of
the income-tax of the Prince von Pless for the years 1925-
1930, and will not collect these taxes, until the Court has
finally decided the dispute now pending before it ;

Whereas, at the same time, the Agent of the Polish Govern-
ment announced that he waived the right to a hearing
afforded him by Article 57, paragraph 3, of the Rules of Court ;

Whereas, on being duly informed of the declaration to the
above effect transmitted to the Court by the Polish Legation
at The Hague, the Agent of the German Government, with
reference to this declaration, has informed the Court, through
the German Legation at The Hague, that the German Govern-
ment is in agreement with the course adopted by the Polish
Government for the settlement of the question which formed
the subject of the German Government’s Application for the
indication of interim measures; that that Government notifies
the Court of this agreement ; and that it requests it, applying
by analogy Article 61, paragraph 1, of the Rules of Court, to
take note of the agreement reached ;

6
PRINCE VON PLESS ADMINISTRATION I53

Whereas,. in consequence of the annulment, on the ground
that an administrative: error had occurred, of the measures of
constraint (warrant for execution of April 2oth, 1933) taken
against the Prince von Pless in respect of his income-tax for
the years 1927 to 1930, the grounds for the German Govern-
ment’s Application for the indication of interim measures of
protection have ceased to exist ;

Whereas, in so far as concerns the income-tax of the Prince
von Pless for the years 1925-1930, there is no difference
between that which the German Government seeks to obtain
according to the submission set forth in the document of
May 2nd, 1933, and the intentions of the Polish Government
as expressed. in the declaration of that Government’s Agent
dated May 8th, 1933;

Whereas it likewise appears from this declaration and from
the declaration of the same date made by the Agent of the
German Government that the Parties are agreed in regard to
the settlement of the question forming the subject of the latter
Government’s Application of May and, 1933;

Whereas the request made by Germany in that Application
has thus ceased to have any object, and as it is accordingly
unnecessary for the Court to consider whether it would have
been competent to adjudicate upon it and whether that Applica-
tion was admissible ;

Whereas, furthermore, the present Order must in no way
prejudge either the question of the Court’s jurisdiction to adju-
dicate upon the German Government’s Application instituting
proceedings of May 18th, 1932, or that of the admissibility
of that Application ;

THE Court,

(1) notes the fact that the Government of the Republic of
Poland has annulled the measures of constraint taken against
the Prince von Pless, on April zoth, 1933, by the Taxation
Office at Pszczyna ;

(2) takes note of the said Government’s declaration that it:
will suspend any measures of constraint against the Prince
von Pless in respect of his income-tax for the years 1925 to 1930
and the collection of the taxes due. by him for these years,
until the Court has finally decided the dispute brought before
it by the German Government’s Application of May 18th, 1932 ;

(3) notes the declaration of the Government of the German
Reich to the effect that it is in agreement in regard to the
settlement of the question which forms the subject of that
Government’s Application dated May 2nd, 1933 ;

7
PRINCE VON PLESS ADMINISTRATION 154

(4) declares, accordingly, that the request for the indication’
of interim measures of protection, formulated in the last-men-
tioned Application of the German Government, has ceased to
have any object. |

Done in English and French, the French text being authori-
tative, at the Peace Palace, The Hague, this eleventh day of
May, one thousand nine hundred and thirty-three, in three
copies, one of which shall be placed in the archives of the
Court and the others transmitted to the Governinent of the
German Reich and to the Government of the Republic of
Poland respectively. ;

(Signed) M. ADATCI,
President of the Court.

(Signed) À. HAMMARSKJOLD,
Registrar of the Court.
